For Immediate Release Contact:Investor Relations Owens Realty Mortgage, Inc. www.owensmortgage.com (925) 239-7001 Owens Realty Mortgage, Inc. Reports Second Quarter 2014 Financial Results WALNUT CREEK, CA. – August 14, 2014 – Owens Realty Mortgage, Inc. (the “Company”) (NYSE MKT: ORM) today reported financial results for the second quarter ended June 30, 2014. Second Quarter 2014 Financial Highlights · Net income attributable to common stockholders of $2,810,884, or $0.26 per diluted common share · Book value attributable to common stockholders of $16.91 per common share at June 30, 2014 as compared to $16.69 per common share at March 31, 2014 · Declared quarterly dividends of $0.05 per share of common stock · FFO of $963,008, or $0.09 per diluted common share (see Non-GAAP Financial Measures) Recent Operational Highlights · Substantially completed the construction of the retail portion of the Chateau at Lake Tahoe project o Executed triple net lease agreements for approximately 79% of the currently available space as of the date of this release, with potential leases in negotiation for two of the four remaining spaces · Secured a loan of up to $21.3 million, assuming post-closing conditions are met, for the renovation of the 160 apartment units located in the North tower of the Treasures on the Bay complex o The initial demolition has commenced in preparation for renovation · Originated five new loans, totaling $10,883,000, and received full or partial payoffs on four loans totaling $13,844,000 · Portfolio of loan investments increased to 29 with an average loan balance of $2,050,000 “The origination team experienced increased demand for small balance commercial loans as lending activities continued during the quarter.This was evidenced by a variety of new transactions, consisting of five loans totaling $10,883,000,” said William Owens, Chairman and CEO. “We look to take advantage of the improving real estate market by further utilizing our lines of credit to fund new loans where we see opportunity.” “During the quarter we also secured financing from Bank of Ozarks to renovate the 160 units located in the North Tower at the Treasures on the Bay complex in Miami. This is a significant milestone towards maximizing the value of this property.The demolition phase of this project is underway and on schedule. The progress we made this quarter with our projects in Miami and Lake Tahoe, as well as the momentum we are seeing in the lending market, is very encouraging as we work towards achieving our strategic objectives of repositioning our assets and delivering value to our shareholders,” concluded Mr. Owens. Summary of Second Quarter 2014 Financial Results The Company reported net income attributable to common stockholders of $2,810,884, or $0.26 per basic and diluted common share, for the three months ended June 30, 2014 as compared to a net income of $6,431,017 or $0.57 per basic and diluted common share for the quarter ended June 30, 2013. The decrease in net income was primarily attributable to the 2013 reversal of the provision for loan losses in the amount of approximately $6,476,000 related to three delinquent loans securing the Chateau at Lake Tahoe project that were foreclosed on by the Company during the quarter ended June 30, 2013. The property values were based on a new appraisal obtained at about the time of foreclosure that reflected a significant increase in value from the previous appraisal dated June 30, 2012.Net income for the second quarter of 2014 was positively impacted by an increase in gain on sales of real estate of $2,094,000 as a result of net deferred gains recognized by the Company from the sale of properties in 2012 and 2013. The deferred gains were recognized once full or partial principal repayments were received on the carry back loans during the three months ended June 30, 2014.In addition, there was an increase in operating income from real estate properties of $744,000 as a result of increased rental rates and/or occupancy and decreased operating expenses on certain real estate properties held for investment and the sale of certain operating properties during 2013 that had net losses. Quarter End Loan Portfolio Summary The following tables set forth certain information regarding the Company’s loan portfolio at June 30, 2014 and December 31, 2013. June 30, December 31, 2013 By Property Type: Commercial $ $ Residential Land $ $ By Position: Senior loans $ $ Junior loans* $ $ * The junior loans in our portfolio at June 30, 2014 and December 31, 2013 are junior to existing senior loans held by us and are secured by the same collateral. The types of property securing the Company’s commercial real estate loans are as follows: June 30, December 31, Commercial Real Estate Loans: Retail $ $ Assisted care Office Industrial Marina — Apartment — Storage — Restaurant — Golf course $ $ Loans by geographic location: June 30, 2014 Portfolio December 31, 2013 Portfolio Balance Percentage Balance Percentage Arizona $ 12.67% $ 12.81% California 66.97% 67.80% Hawaii 2.44% 2.47% Louisiana 2.22% 2.58% Oregon 2.10% — —% Pennsylvania 6.76% 6.84% Utah 3.44% 4.07% Washington 3.40% 3.43% $ 100.00% $ 100.00% Quarter End Real Estate Property Portfolio The following tables set forth certain information regarding the Company’s real estate portfolio at June 30, 2014 and December 31, 2013. Real Estate Held for Investment: June 30, December 31, Land (including land under development) $ $ Residential Retail Office Industrial Storage Marina $ $ Real Estate Held for Sale: June 30, December 31, Residential $ $ Land Golf course Marina $ $ Non-GAAP Financial Measures Funds from Operations We utilize supplemental non-GAAP measures of operating performance, including funds from operations (“FFO”), an industry-wide standard measure of REIT operating performance. We believe FFO provides investors with additional information concerning our operating performance and a basis to compare our performance with that of other REITs. We determine FFO in accordance with the standards established by the National Association of Real Estate Investment Trusts ("NAREIT"), as net income (loss) attributable to common stockholders (computed in accordance with GAAP), plus depreciation and amortization of real estate assets, impairments of real estate assets, provisions for loan losses and losses from sales of real estate, reduced by gains from sales of real estate and extraordinary items, and after adjustments for unconsolidated ventures. Our calculation of FFO may not be comparable to similar measures reported by other REITs. This non‐GAAP financial measure should not be considered as an alternative to net income as a measure of our operating performance or to cash flows computed in accordance with GAAP as a measure of liquidity, nor is it indicative of cash flows from operating and financial activities. We urge investors to carefully review the GAAP financial information included as part of our Annual Report on Form 10-K, Quarterly Reports on Form 10-Q and quarterly earnings releases. The following table reconciles FFO to comparable GAAP financial measures: For the Three Months Ended For the Six Months Ended June 30, June 30, June 30, June 30, Funds from Operations Net income attributable to common stockholders $ 2,810,884 $ 6,431,017 $ 3,571,447 $ 7,860,949 Adjustments: Depreciation and amortization of real estate assets 547,635 1,004,338 1,093,733 1,402,356 Amortization of deferred financing costs 35,925 — 35,925 — Depreciation allocated to non-controlling interests (32,232 ) (116,796 ) (64,608 ) (118,310 ) Accretion of discount on loan to interest income (36,600 ) — (48,800 ) — Provisions for impairment of real estate assets 48,000 — 55,540 — (Reversal of) provision for loan losses (103,820 ) (6,699,271 ) 23,352 (6,956,484 ) Gain on sales of real estate assets (2,349,808 ) (2,429,872 ) (2,626,992 ) (2,460,209 ) Gain on foreclosure of loan — — (257,020 ) (952,357 ) Adjustments for unconsolidated ventures 43,024 41,376 1,328 374 FFO attributable to common stockholders $ 963,008 $ (1,769,208 ) $ 1,783,905 $ (1,223,681 ) Basic and diluted FFO per common share $ 0.09 $ (0.16 ) $ 0.17 $ 0.05 Conference Call The Company will host a conference call to discuss the results on Friday, August 15, 2014, at 10:00 a.m. PT / 1:00 p.m. ET. To participate in the call, please dial (877) 407-0784 (United States) or (201) 689-8560 (International) and request the Owens Realty Mortgage call or provide confirmation code: 13586895. A live webcast of the call will also be available on the Company’s website at www.owensmortgage.com.Please allow 10 minutes prior to the call to visit this site to download and install any necessary audio software. An archive of the webcast will be available approximately one hour after completion of the live event and will be accessible on the Company's website at www.owensmortgage.com for 30 days.A dial-in replay of the call will also be available to those interested until August 29th.To access the replay, dial (877) 870-5176 (United States) or (858) 384-5517 (International) and enter code: 13586895. About Owens Realty Mortgage, Inc. Owens Realty Mortgage, Inc., a Maryland corporation, is a specialty finance mortgage company organized to qualify as a real estate investment trust (“REIT”) that focuses on the origination, investment, and management of small balance and middle-market commercial real estate loans. We provide customized, short-term acquisition and transition capital to commercial real estate investors that require speed and flexibility. Our primary objective is to provide investors with attractive current income and long-term shareholder value. Owens Realty Mortgage, Inc., is headquartered in Walnut Creek, California, and is externally managed and advised by Owens Financial Group, Inc. Additional information can be found on the Company’s website at www.owensmortgage.com. Forward-Looking Statements This press release includes "forward-looking statements" within the meaning of the safe harbor provisions of the United States Private Securities Litigation Reform Act of 1995. Forward-looking statements about Owens Realty Mortgage Inc.'s plans, strategies, prospects, and anticipated events, including the maximum borrowings available under its credit facilities, anticipated construction progress and completion, potential leasing activities, and repositioning of real estate assets, are based on current information, estimates, and projections; they are subject to risks and uncertainties, as well as known and unknown risks, which could cause actual results to differ from expectations, estimates and projections and, consequently, readers should not rely on these forward-looking statements as predictions of future events. Words such as "expect," "target," "assume," "estimate," "project," "budget," "forecast," "anticipate," "intend," "plan," "may," "will," "could," "should," "believe," "predicts," "potential," "continue," and similar expressions are intended to identify such forward-looking statements. Readers are cautioned not to place undue reliance upon any forward-looking statements, which speak only as of the date made. The Company does not undertake or accept any obligation to release publicly any updates or revisions to any forward-looking statement to reflect any change in its expectations or any change in events, conditions or circumstances on which any such statement is based. Additional information concerning these and other risk factors is contained in the Company's most recent filings with the Securities and Exchange Commission. All subsequent written and oral forward-looking statements concerning the Company or matters attributable to the Company or any person acting on its behalf are expressly qualified in their entirety by the cautionary statements above. Selected Financial Data: OWENS REALTY MORTGAGE, INC. Consolidated Balance Sheets (UNAUDITED) June 30, December 31, ASSETS Cash and cash equivalents $ $ Restricted cash Loans, net of allowance for losses of $4,762,440 and $4,739,088, respectively Interest and other receivables Other assets, net of accumulated depreciation and amortization of $1,020,400 and $976,090, respectively Deferred financing costs, net of accumulated amortization of $53,204 Investment in limited liability company Real estate held for sale Real estate held for investment, net of accumulated depreciation of $10,640,230 and $9,599,719, respectively Total Assets $ $ LIABILITIES AND EQUITY LIABILITIES: Dividends payable $ $ Due to Manager Accounts payable and accrued liabilities Deferred gains Lines of credit payable — Notes payable Total Liabilities Commitments and Contingencies (Note 13) EQUITY: Stockholders’ equity: Preferred stock, $.01 par value per share, 5,000,000 shares authorized, no shares issued and outstanding at June 30, 2014 and December 31, 2013 — — Common stock, $.01 par value per share, 50,000,000 shares authorized, 11,198,119 shares issued, 10,768,001 and 10,794,209 shares outstanding at June 30, 2014 and December 31, 2013, respectively Additional paid-in capital Treasury stock, at cost – 430,118 and 403,910 shares at June 30, 2014 and December 31,2013, respectively ) ) Retained earnings Total stockholders’ equity Noncontrolling interests Total Equity Total Liabilities and Equity $ $ OWENS REALTY MORTGAGE, INC. Consolidated Statements of Operations (UNAUDITED) For the Three Months Ended For the Six Months Ended June 30, 2014 June 30, 2013 June 30, 2014 June 30, 2013 Revenues: Interest income on loans $ Gain on foreclosure of loan — — Rental and other income from real estate properties Income from investment in limited liability company Other income — 19 Total revenues Expenses: Management fees to Manager Servicing fees to Manager General and administrative expense Rental and other expenses on real estate properties Depreciation and amortization Interest expense (Reversal of) provision for loan losses ) ) ) Impairment losses on real estate properties — — Total expenses ) Operating income Gain on sales of real estate, net Net income Less: Net (income) loss attributable to non-controlling interests ) Net income attributable to commonstockholders $ Per common share data: Basic and diluted earnings per common share $ Basic and diluted weighted average number of common shares outstanding Dividends declared per share of common stock $ # # #
